Motion to direct payment of award denied upon proof submitted. Matter referred to an official referee to take proof, and to report to this court with all convenient speed, as to judgments docketed against Dewitt C. Peal, deceased, in the county of Queens prior to the 2d day of February, 1915; as to claims presented or proven against the estate of the said Dewitt C. Peal, deceased; as to the value of the life estate of Hazel Wilson Peal in the event that she does not waive her claim to dower; and as to any other question that may arise. Present — Young, Kapper, Hagarty, Seeger and Carswell, JJ.